Citation Nr: 1456432	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-22 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for cervical dysplasia. 

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity, prior to November 30, 2010.  

3.  Entitlement to an effective date prior to November 30, 2010 for the grant of service connection for lumbar radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2009.         

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for cervical dysplasia and assigned a noncompensable disability rating, and lumbar radiculopathy of the right lower extremity and assigned a 10 percent disability rating, both effective September 1, 2009.  

Subsequently, in a December 2010 rating decision, the RO granted service connection for lumbar radiculopathy of the left lower extremity, and increased the Veteran's disability rating for lumbar radiculopathy of the right lower extremity to 20 percent, both effective November 30, 2010.  

In a February 2011 statement, the Veteran stated that she agreed with the 20 percent rating assigned for lumbar radiculopathy of the right lower extremity and felt that the condition was fairly evaluated.  However, she did not agree with the effective date of the rating, which was listed as November 30, 2010.   Therefore, the Board will only discuss whether the Veteran is entitled to a disability rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity prior to November 30, 2010.   

Additionally, the Board notes that the Veteran requested a Decision Review Officer hearing on the June 2010 Substantive Appeal.  However, in an October 2010 statement, the Veteran stated that she wished to cancel the hearing.  38 U.S.C.A. § 20.704(d) (2014).

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for sciatic nerve (sciatica) was received by the RO on July 29, 2009.  

2.  In a December 2010 rating decision, the RO granted service connection for lumbar radiculopathy of the left lower extremity and assigned a 10 percent disability rating, effective November 30, 2010.

3.  As of January 5, 2010, the evidence of record contains private medical records first showing left lower extremity paresthesias and a diagnosis of radiculopathy.

4.  Prior to November 30, 2010, the Veteran's service-connected lumbar radiculopathy of the right lower extremity has been manifested by moderate symptoms of aching pain, cramping, numbness, weakness, tingling, stiffness, and difficulty sleeping.  

5.  Throughout the appeal, the Veteran's cervical dysplasia has not required continuous treatment.

6.  The competent and probative medical evidence of record does not show that the Veteran's service-connected cervical dysplasia or lumbar radiculopathy of the right lower extremity are so exceptional or unusual that referral for extra-schedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of January 5, 2010, for the award of service connection for lumbar radiculopathy of the left lower extremity, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014).

2.  Prior to November 30, 2010, the criteria for a 20 percent disability rating, but no higher, for lumbar radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.6, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for an initial compensable disability rating for cervical dysplasia have not been not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.116, Diagnostic Codes (DCs) 7612 (2014).

4.  Application of the extra-schedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from her disagreement with the initial evaluations assigned following the grant of service connection for cervical dysplasia and lumbar radiculopathy of the right lower extremity.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.   

Additionally, Courts have held, and VA's General Counsel has agreed, that where an underlying claim for benefits has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Accordingly, VA complied with the pertinent notification requirements and there is no prejudice to the Veteran to continue with adjudication of the Veteran's earlier effective date claim.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, private and VA treatment records, and afforded the Veteran VA examinations in August 2009, November 2009, and July 2014.  The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the increased rating and earlier effective date claims on appeal that has not already been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file, including VA treatment records, private treatment records, VA examination reports, and statements submitted in support of her claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for an increased disability rating for lumbar radiculopathy of the right lower extremity and cervical dysplasia.

A. Radiculopathy of the Right Lower Extremity

The Veteran was initially granted service connection and assigned a 10 percent disability rating for lumbar radiculopathy of the right lower extremity, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. § 4.124a , Diagnostic Code (DC) 8520 (2014).  Subsequently, the Veteran's disability rating was increased to 20 percent, effective November 30, 2010.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a . 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  Severe is generally defined as "of a great degree: serious."  Id. at 1140.

The Veteran contends that her service-connected lumbar radiculopathy of the right lower extremity is more severe than reflected in her currently assigned 10 percent disability rating prior to November 30, 2010.  

Turning to the evidence of record, July 2009 private treatment records note that the Veteran was status post right L5/S1 lumbar laminotomy/foraminotomy.  The Veteran rated her lumbar pain as 4 out of 10 at that time, and 8 out of 10 at the end of the day.  Her right leg would tense up and spasm for a few minutes, and she would roll over in bed or change positions.  She also reported  problems falling asleep due to muscle spasms in the right leg, back stiffness, constant right gluteal aching pain, and tingling in right foot after walking a lot.  Upon neurological examination, the Veteran was positive for numbness or tingling sensations.  The examiner noted a diagnosis of diffuse spondylosis and disc degeneration.  There was scarring around the right S1 nerve root. 

The July 2009 MRI of lumbar spine showed that interval surgical removal of the caudal extruded herniated disc material at L5-S1 with removal of the mass affect upon the right S1 nerve root.  Additionally, it was noted that there was a large amount of epidural scar tissue around the right S1 nerve root and lateral recess in the surgical bed.  There was no recurrent disc herniation.  Further, it was noted that there was mild enhancement and slight enlargement of the right S1 nerve root at the surgical level suggesting neuritis.  

The Veteran was afforded a spine VA examination in August 2009.  The examiner noted that after the Veteran underwent a discectomy for an L5-S1 disc herniation, she complained of residual weakness and numbness in her right lower extremity and pain in her back, but no bowel or bladder incontinence.  A repeat MRI revealed scar tissue contracting around the nerve root and lower lumbar area.  Upon examination,  the Veteran's motor strength was 5 out of 5 in all muscle groups of both lower extremities.  Additionally, she did have decreased sensation along the S1 dermatome of the right lower extremity.  Her reflexes were 2+ in the knees, 1+ in the left ankle, and absent in the right ankle.  The examiner diagnosed the Veteran with failed back syndrome, status post a lumbar laminectomy and discectomy, with residual entrapment of the right S1 nerve root with scar tissue.

The September 2009 private treatment record noted that the Veteran was positive for tingling, numbness, and increased pain with the Valsalva maneuver.  The physician's assessment was lumbar root injury.

A September 2009 myelogram was performed and showed probable right laminotomy at L5-S1.  The reviewer noted that the lumbar myelogram was otherwise unremarkable.  Subsequently, the September 2009 CT scan of the lumbar spine showed postoperative changes at L5-S1, with apparent scar material within the right laminotomy defect and adjacent to the right S1 nerve root at that level.

The Veteran's physician submitted a letter discussing the severity of her spine condition in September 2009.  The physician noted that he evaluated the Veteran for ongoing lumbar radiculopathy.   The Veteran had done poorly following the discectomy performed in January 2009.  The physician noted that the Veteran had a relatively short history of problems, in that only in September 2008 did she have any back or leg discomfort.  The Veteran reported incomplete relief after the discectomy.  Her pain was root-like in a root distribution.  The physician stated that the Veteran had a postoperative MRI in the last three months that demonstrated only mild scarring around the L5-S1 nerve root.  Her examination showed her to have preserved strength.  The physician noted that her ankle jerk was missing on the right, and she had S1 hypesthesia.  The physician stated that the preoperative study showed a large disc herniation that was appropriately operated on.  Additionally, he stated that the postoperative study showed the disc herniation to be gone and there to be minimal scarring.  The physician stated that she had also had a myelogram done that did not demonstrate any different findings.  The physician concluded that he did not think there was any additional surgery that would benefit the Veteran at this point, and noted her several options.

The January 2010 private treatment record noted that the Veteran reported pain that came and went, usually on awakening and at the end of the day.  The neurology examination noted positive for paresthesias, bilaterally, of the S1 distribution.  Additionally, the neurologic examination was absent Achilles reflexes bilaterally.  All other upper extremity and patellar were 2 out of 4 bilaterally; positive straight leg raises; and decreased sensation in the S1 distribution bilaterally.  The examiner noted diagnoses of lumbar root injury, radiculopathy, neuritis or radiculitis due to rupture of lumbar intervertebral disc, and sleep-related leg cramps.  The physician noted that the Veteran had moderately-severe radiculitis/radiculopathy.  

In January 2010, the Veteran underwent a dermatomal sensory latency study of the lower extremities.  The study indicated that the Veteran had right L5 and right S1 radiculopathy.  Additionally, the Veteran also had a nerve conduction study of the lower extremities performed in January 2010.  The Veteran reported a history of low back pain with radiation to the left hip, occasional shooting pain down into the right hip, down the left side of the right leg, numbness and tingling in the back side of the right leg and foot, right leg weakness, and spasms and calf cramping at night when lying down.  Upon, stimulation of the peroneal motor nerve, the latency, the amplitude, and conduction velocity were normal.  Additionally, the tibial nerve latency, amplitude, and conduction velocity were normal.  The sensory nerve study showed the sural nerve latency and amplitude were normal.  The peroneal F wave was prolonged on the right.  Lastly, the tibial F waves and H-reflexes were normal.  The impression was that the Veteran had right L5 radiculopathy.  

In a February 2010 orthopedic treatment record, the Veteran reported experiencing numbness in the right leg and radicular pain in the right and left leg.  The Veteran's pain was described as aching and numbness.  The severity of the condition was a 2 on a scale of 1 to 10.  Upon neurological testing, the Veteran's coordination was good; deep tendon reflexes were normal; straight leg raise test was negative bilaterally; Babinski reflex was absent bilaterally; touch, pin, vibratory and proprioception sensations were normal; and ankle clonus was not present.   The physician noted the Veteran's EMG/nerve conduction studies performed that showed positive right lumbar radiculopathy L5 and S1 that was moderate.  

In a February 2010 statement, the Veteran reported that she did not have feeling in her right leg and foot, lost reflexes in both ankles, and had uncontrollable cramping and spasms in the right leg.  The lower back pain and the pain that radiated through her hips and legs worsened during physical activity and the swelling sensation in her right foot caused problems with coordination and balance, making walking uncomfortable.   She could not stand or sit for extended periods of time and constantly had to try to reposition herself to alleviate the achiness and pain.

The Veteran underwent an MRI of the lumbar spine in August 2010.  The test results indicated degenerative disc disease, moderate at L5-S1 and mild at L4-5, with scar tissue at the right lateral recess surrounding the right S1 nerve root. 

The Veteran was afforded a peripheral neuropathy VA examination in November 2010.  The Veteran reported numbness down her right leg, and frequent cramps and spasms in her right leg and calf.  She also reported current pain in her left hip and buttock area.  The pain radiated from her back and she had this for 18 months.  She also reported mild numbness in her buttock.  Upon examination, the Veteran had some mild tenderness in the right sacral notch.  She had slightly weaker left extensor hallucis longus muscle strength than the right.  She had 2+ reflexes in the knees, and had no reflexes in the ankles.  She had negative straight leg signs bilaterally.  The Veteran had decreased pinprick sensation on the right medial leg, dorsum, sole of the foot, and on the right lower lateral leg, but had feeling in the thighs. The examiner diagnosed the Veteran with bilateral L5/S1 nerve root irritation.  The examiner concluded that the Veteran had L5/S1 disc disease with bilateral symptoms.  

Having considered all the evidence of record and the applicable law, the Board finds that prior to November 30, 2010, a 20 percent disability rating is warranted for the Veteran's service-connected lumbar radiculopathy of the right lower extremity.

Throughout the pendency of the appeal, the Veteran's service-connected lumbar radiculopathy of the right lower extremity has been manifested by aching pain, cramping, numbness, weakness, tingling, stiffness, and difficulty sleeping.  The July 2009 MRI showed that there was mild enhancement and slight enlargement of the right S1 nerve root.  Additionally, in February 2010, the Veteran's private physician noted that Veteran's EMG/Nerve conduction studies performed showed positive right lumbar radiculopathy L5 and S1 that was moderate.  Furthermore, the August 2010 MRI of the lumbar spine indicated degenerative disc disease, moderate at L5-S1 and mild at L4-5, with scar tissue at the right lateral recess surrounding the right S1 nerve root.

The Board acknowledges that the Veteran's symptoms have been noted as both mild and moderate throughout private treatment records and VA examination reports.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability more closely approximate moderate symptoms.  38 C.F.R. § 4.3, 4.7.  

The Board however, does not find that the Veteran's lumbar radiculopathy of the right lower extremity more closely approximates the criteria for a higher 40 percent disability rating throughout the pendency of the appeal.  The Board again points to the paragraph immediately preceding DC 8510 that notes that when involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In this case, while the Veteran's private physician noted that her radiculopathy was moderately-severe in January 2010, on physical examination, the Veteran did not have muscle atrophy, abnormal muscle tone or bilk, tremors, tics, or other abnormal movements.  Additionally, as noted above, EMG/nerve conduction studies and MRI reports subsequent to that treatment record noted the Veteran's radiculopathy to be no worse than moderate.  Further, the August 2009 examination showed the Veteran's motor strength was 5 out of 5 in all muscle groups of both lower extremities.  Upon stimulation of the peroneal motor nerve at the January 2010 nerve conduction study, while the peroneal F wave was prolonged on the right, the latency, amplitude, and conduction velocity were normal.  Additionally, the tibial nerve latency, amplitude, and conduction velocity were also normal.  The sensory nerve study showed the sural nerve latency and amplitude were normal.  Lastly, the tibial F waves and H-reflexes were normal.  Additionally, upon neurological testing in February 2010, while the Veteran's ankle clonus was not present, his coordination was good; deep tendon reflexes were normal; straight leg raise test was negative bilaterally; Babinski reflex was absent bilaterally; and touch, pin, and vibratory and proprioception sensations were normal.  Therefore, based on the above, the Board finds that the Veteran's symptoms are characterized as sensory.  Therefore, a higher rating is not warranted.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

B. Cervical Dysplasia

The Veteran was initially granted service connection and assigned a noncompensable disability rating for cervical dysplasia, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.116, Diagnostic Code (DC) 7612 (2014).  

Diagnostic Code 7612 provides ratings for disease or injury of the cervix.  Under DC 7612, a noncompensable rating is assigned where symptoms do not require continuous treatment.  Where continuous treatment is required, a 10 percent rating is assigned.  Where continuous treatment does not control the symptoms, a maximum schedular 30 percent rating is warranted.  38 C.F.R. § 4.116, Code 7612 (2014).

In applying the above law to the facts of this case, the Board finds that the Veteran is not entitled to an initial compensable disability rating for her cervical dysplasia. Here, there is no evidence that her cervical dysplasia is manifested by symptoms that require continuous treatment, to warrant a higher disability rating.  38 C.F.R. § 4.116 , DC 7612.

Turning to the evidence of record, the Veteran was afforded a gynecological VA examination in August 2009.  The examiner noted that the Veteran had a history of cervical dysplasia and was at the examination without any complaints.  The Veteran reported that she was recently put on medication for 10 days because of irregular menstrual cycles.  She had month menses lasting four days until the past June when she began bleeding up to three times a month.  The examiner noted that the Veteran had her first abnormal pap smear in 1995, a colposcopy, and follow up pap smear smears every six months.  Additionally, in 2004, the Veteran underwent LEEP (Loop Electrosurgical Excision Procedure) for severe dysplasia.  The examiner noted the Veteran's outside provider history and instruction to repeat pap smears every six months.  The diagnosis was history of LEEP conization for severe cervical dysplasia.  The examiner noted  no treatment at that time. 

On the June 2010 Substantive Appeal, the Veteran reported that her symptoms of cervical dysplasia required continuous treatment in that she had to return to the physician every six months to follow her condition.  She reported that she was diagnosed with severe dysplasia and underwent a LEEP in May 2004 to remove the pre-cancer cells/tissue.  Additionally, she stated that the margins of the biopsy did not test clear and her course of treatment was to continually check the condition at six month intervals, unlike the annual or bi-annual exams recommended for most women.  Lastly, she stated that her condition required that she received continuous monitoring and care to prevent the development of cancer.

The Veteran was afforded another gynecological VA examination in July 2014.  The Veteran reported her history of treatment for cervical dysplasia.  The examiner noted that the Veteran was seen for cervical dysplasia in August 2009, and the pap smear that was done was negative for intraepithelial lesion or malignancy, and high-risk HPV.  The examiner noted that the Veteran stated that her last abnormal pap smear was in September 2012.  Additionally, she reported that her last pap smear in September 2013 was negative.  The examiner listed the diagnosis as history of LEEP conization for severe cervical dysplasia.  Lastly, the examiner stated that the Veteran developed cervical dysplasia while in the military and underwent a LEEP conization for severe dysplasia in 2004, and had intermittent abnormal pap smear smears since.  No current treatment was noted by the examiner.

Based on the evidence of record, as noted above, the Board finds that the Veteran's service-connected cervical dysplasia does not warrant a compensable disability rating.  The competent credible evidence is against a finding that the Veteran has any symptoms of her cervical condition which requires continuous treatment such that a 10 percent rating would be warranted.  Specifically, the record shows that the Veteran underwent LEEP for severe dysplasia in 2004.  However, after that time, the Veteran has not undergone any additional procedures for her cervical dysplasia.  Additionally, the August 2009 and July 2014 VA examiners noted that the Veteran had abnormal pap smears, which required her to be reexamined every six months.  However, the examiners did not report that the Veteran was undergoing any treatment after the resulting abnormal pap smear smears.  Additionally, while the Veteran reported that she was put on medication for irregular menstrual cycle at the August 2009 VA examination, it was only for 10 days, and not reported to be continuous.  

In sum, the Board finds that the Veteran has not been entitled to a compensable disability rating at any time throughout the relevant appeals period.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the credible evidence demonstrates that the Veteran's cervical dysplasia has not warranted an increased rating at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim for an increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Earlier Effective Dates

The Veteran seeks an effective date earlier than November 30, 2010, for the grant of service connection and award of a 10 percent disability rating for lumbar radiculopathy of the left lower extremity.  Service connection was awarded on the basis of an opinion rendered in conjunction with a VA examination in November 2010.

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)  (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2014).

On July 29, 2009, the Veteran submitted a claim of service connection for sciatic nerve (sciatica).  Ultimately, in a December 2010 rating decision, the RO granted service connection for lumbar radiculopathy of the left lower extremity and assigned a 10 percent disability rating, effective November 30, 2010, the date of VA examination.  The Veteran submitted a timely notice of disagreement with the assigned effective date for the grant of service connection for lumbar radiculopathy of the left lower extremity.  

Turning to the evidence of record, July 2009 private treatment records and MRI study, and the August 2009 VA examination report only showed right extremity radiculopathy complaints.  Additionally, the August 2009 VA examination tested both lower extremities, and only found decreased sensation along the S1 dermatome of the right lower extremity.  Furthermore, the September 2009 myelogram and CT scan performed showed probable right laminotomy at L5-S1.  

Private treatment records first show complaints of left extremity radiculopathy symptoms at a January 5, 2010 private treatment evaluation.  The physician stated that the neurological examination noted positive for paresthesias, bilaterally, of the S1 distribution and a diagnosis of radiculopathy.  Additionally, at the subsequent January 2010 dermatomal sensory latency study of the lower extremities, the Veteran reported low back pain with radiation to the left hip.

Based on the negative evidence of a diagnosis in the July 2009 MRI study, August 2009 VA examination, September 2009 myelogram, and September 2009 CT scan, the Veteran is not shown to have had  lumbar radiculopathy of the left lower extremity on the date she filed her claim in July 2009.  The correct effective date then is the date entitlement arose and she developed lumbar radiculopathy of the left lower extremity.  38 C.F.R. § 3.400.  As shown above, the record does not contain any medical evidence to suggest that prior to January 5, 2010, the Veteran first developed lumbar radiculopathy of the left lower extremity.   

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor on the question of when entitlement to the benefit awarded arose, the Board finds that the criteria for an effective date of January 5, 2010 for the award of service connection for lumbar radiculopathy of the left lower extremity is met.  The Veteran's appeal is granted to this extent only.

IV.  Extra-schedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's service-connected lumbar radiculopathy of the right lower extremity include moderate symptoms, such as aching pain, cramping, numbness, weakness, tingling, stiffness, and difficulty sleeping.   Additionally, the Veteran's cervical dysplasia does not require continuous treatment.  However, these symptoms of the Veteran's cervical dysplasia and lumbar radiculopathy of the right lower extremity are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes these disabilities.  See 38 C.F.R. §§ 4.124a, DC 8520, 4.116, DC 7612.  For this reason, referral for consideration of an extra-schedular ratings are not warranted for these claims.  


ORDER

Entitlement to an earlier effective date of January 5, 2010, but no earlier, for the grant of service connection for lumbar radiculopathy of the left lower extremity is granted.

Entitlement to an initial disability rating of 20 percent, but no higher, for lumbar radiculopathy of the right lower extremity, prior to November 30, 2010, is granted.  

Entitlement to an initial compensable rating for cervical dysplasia is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


